Exhibit 10.11

EXECUTION COPY

SECOND AMENDED AND RESTATED

OPERATING AGREEMENT

OF

OCH-ZIFF HOLDING LLC

This SECOND AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”) of
Och-Ziff Holding LLC (the “Company”) is made and entered into as of November 13,
2007.

W I T N E S S E T H :

WHEREAS, the Company was formed pursuant to a Certificate of Formation, dated as
of June 13, 2007, which was filed for recordation in the office of the Secretary
of State of the State of Delaware on June 13, 2007 (the “Certificate of
Formation”), and an Operating Agreement, dated as of June 13, 2007, which was
amended and restated as of September 24, 2007 (the “Amended and Restated
Operating Agreement”).

WHEREAS, the sole member of the Company prior to the date hereof desires to
enter into this Agreement to make provision for certain affairs of the Company,
including the replacement of such sole member with the Member (as defined
below), as set out in this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
to amend and restate the Amended and Restated Operating Agreement in its
entirety to read as follows:

1. Name. The name of the Company is Och-Ziff Holding LLC.

2. Purpose. The business of the Company is (a) acting as the general partner of
a Delaware limited partnership, and (b) engaging in such additional or other
activities and conducting such other transactions as the Board (as defined
below) shall deem necessary or advisable, all upon the terms and conditions set
forth in this Agreement.

3. Address; Registered Office and Agent. The principal place of business of the
Company will initially be 9 West 57th Street, 39th Floor, New York, New York
10019. The address of the registered office of the Company is 615 South DuPont
Highway, Dover, Delaware 19901. The name and address of the registered agent for
service of process is National Corporate Research, Ltd., 615 South DuPont
Highway, Dover, Delaware 19901.

4. Sole Member. Daniel S. Och (“Och”) hereby withdraws as the sole member of the
Company and is hereby replaced with Och-Ziff Capital Management Group LLC, as
sole member (the “Member”), with a business address at 9 West 57th Street, 39th
Floor, New York, New York 10019. The Member holds all outstanding limited
liability company interests in the Company as of the date hereof. The Member and
its officers and directors shall each be deemed to be an authorized person with
full power and authority to execute the Certificate of Formation and any
amendments thereto.



--------------------------------------------------------------------------------

5. Management.

(a) Board. The business and affairs of the Company shall be managed by or under
the direction of the board of managers (the “Board”), which may exercise all
such powers of the Company and do all such lawful things as are not by statute
or by this Agreement required to be exercised or done by the Member; provided
that the Board may delegate such power and authority to the Chief Executive
Officer, who shall also be an Executive Managing Director, as it shall deem
necessary, advisable or appropriate in its sole and absolute discretion from
time to time, which delegation may be set forth in this Agreement, as an
amendment hereto or in a resolution duly adopted by the Board, including the
power and authority granted to the Chief Executive Officer as further set forth
elsewhere in this Agreement. The Board shall consist of not less than one nor
more than five individuals (each, a “Manager”), the exact number of which shall
be fixed from time to time by the Board. The initial Board shall consist of Och.
Each Manager shall be a “manager” for purposes of the Delaware Limited Liability
Company Act (6 Del. C. § 18-101 et seq.) (the “Act”).

Each Manager shall be elected by the Member and shall hold office until such
Manager’s successor is duly elected and qualified, or until such Manager’s
earlier death, resignation or removal by the Member at any time in the Member’s
sole discretion. Vacancies arising through death, resignation, removal, an
increase in the number of Managers or otherwise may be filled only by the
Member.

(b) Procedure. The Board may elect one of its members as Chairman of the Board
(the “Chairman”). Och shall initially serve as Chairman. At each meeting of the
Board, the Chairman or, in the Chairman’s absence, a Manager chosen by a
majority of the Managers present, shall act as chairman of the meeting. The
chairman of the meeting may appoint any person to act as secretary of the
meeting. Meetings of the Board shall be held at such time, at such place and in
such manner as the Chairman shall determine (or, in the case of there being no
Chairman, as a majority of the other Managers agree). All actions of the Board
shall require the approval of a majority of the Managers then in office and the
vote of Och shall break any deadlock. Managers may participate in a meeting of
the Board by means of telephone, video conferencing or other communications
technology by means of which all persons participating in the meeting can hear
and be heard. Any Manager who is unable to attend a meeting of the Board may
grant in writing to another Manager such Manager’s proxy to vote on any matter
upon which action is to be taken at such meeting. No meeting may be held without
the attendance of a majority of the Board, including the Chairman (if any). Any
decision or action that may be approved by a vote of the Board in a meeting held
in accordance with this Section 5(b) shall be equally valid if approved, without
a meeting being held, by the written consent of Managers who could together have
approved such decision or action by their votes at a meeting and such written
consent may be signed or transmitted electronically, as the case may be, by all
such Managers. The Board shall conduct its business by such other procedures as
approved in writing by a majority of the Managers and that the Chairman (if any)
considers appropriate.

(c) Officers; Employees. The Company may hire one or more employees having such
titles and duties as may be specified in writing from time to time by the Chief
Executive Officer. The officers of the Company shall be chosen by the Board. The
officers shall include a Chief Executive Officer, a Chief Financial Officer and
one or more Executive Managing Directors, in each case as set forth by the Board
on Schedule A hereto, which may be amended from time to time as necessary to
reflect accurately the information thereon. Any amendment or revision to

 

2



--------------------------------------------------------------------------------

Schedule A made in accordance with this Agreement shall not be deemed to be an
amendment to this Agreement. The officers shall have the power and authority as
initially set forth in this Agreement, which power and authority may be modified
from time to time by resolution of the Board. Any number of offices may be held
by the same person. Each officer shall hold his office until such officer’s
removal by the Board at any time in the Board’s sole discretion or such
officer’s earlier death or resignation. Each officer of the Company shall be a
“manager” for purposes of the Act.

(i) The Chief Executive Officer shall initially be Och. The power to make
decisions with regard to the management of the Company is hereby delegated by
the Board to the Chief Executive Officer. Initially, the Chief Executive Officer
shall have the power and authority, on behalf of the Company, to take any action
of any kind consistent with the provisions of this Agreement and do anything and
everything he deems necessary or appropriate to carry on the business and
purposes of the Company including, without limitation, the power and authority
to sign contracts, certificates and other instruments.

(ii) The Chief Financial Officer shall initially be Joel Frank, who shall also
be an Executive Managing Director. The Chief Financial Officer shall have
(a) the power and authority to take all necessary actions to carry out the
ordinary course duties generally undertaken by a chief financial officer and
(b) the power and authority to sign contracts, certificates and other
instruments, subject in the case of each of clauses (a) and (b) to the general
or specific, written or oral authorization of the Chief Executive Officer.

(iii) David Windreich as Executive Managing Director shall have the power and
authority to sign contracts, certificates and other instruments, subject in each
case to the general or specific, written or oral authorization of the Chief
Executive Officer.

(iv) Each other Executive Managing Director shall have such power and authority
as specifically designated by the Chief Executive Officer from time to time.

6. Issuances of Additional Interests. Subject to Section 11, the Company is
authorized to issue additional interests in the Company in the future consisting
of common interests (the “Common Interests”) and/or preferred interests (the
“Preferred Interests”). The Company shall have the authority to issue
500,000,000 Common Interests and 250,000,000 Preferred Interests. All Common
Interests shall be identical with each other in every respect. The Preferred
Interests may be issued by the Company in one or more classes, with such
designations, preferences, rights, powers and duties (which may be junior to,
equivalent to, or senior or superior to, any existing Common Interests or
Preferred Interests), as shall be fixed by the Board and reflected in a written
action or actions approved by the Board (each, an “Interest Designation”),
including, without limitation (i) the right to share Company profits and losses
or items thereof; (ii) the right to share in Company distributions, the dates
distributions will be payable and whether distributions with respect to such
series will be cumulative or non-cumulative; (iii) rights upon dissolution and
liquidation of the Company; (iv) whether, and the terms and conditions upon
which, the Company may redeem the Preferred Interests; (v) whether such
Preferred Interests are issued with the privilege of conversion or exchange and,
if so, the terms and conditions of such conversion or exchange; (vi) the terms
and conditions upon which each Preferred Interest will be issued, evidenced by
certificates and assigned or transferred; (vii) the method for determining the
percentage interest as to such Preferred Interest; (viii) the terms and amounts
of any sinking fund

 

3



--------------------------------------------------------------------------------

provided for the purchase or redemption of Preferred Interests of the series;
(ix) whether there will be restrictions on the issuance of Preferred Interests
of the same series or any other class or series; and (x) the right, if any, of
the holder of each such Preferred Interest to vote on Company matters, including
matters relating to the relative rights, preferences and privileges of such
Preferred Interest. An Interest Designation (or any resolution of the Board
amending any Interest Designation) shall be effective when a duly executed
original of the same is delivered to the Company for inclusion among the
permanent records of the Company, and shall be annexed to, and constitute part
of, this Agreement. Unless otherwise provided in the applicable Interest
Designation, the Board may at any time increase or decrease the amount of
Preferred Interests of any series, but not below the number of Preferred
Interests of such series then outstanding.

7. Capital Contributions. No initial contribution was made to the capital of the
Company by the Member. From time to time, the Board may determine that the
Company requires capital and may request the Member to make capital
contribution(s) in an amount determined by the Board. A capital account shall be
maintained for the Member, to which contributions and profits shall be credited
and against which distributions and losses shall be charged.

8. Net Profits and Losses. For financial accounting and tax purposes, the
Company’s net profits or net losses shall be determined on an annual basis in
accordance with the manner determined by the Board. In each year, profits and
losses shall be allocated entirely to the Member.

9. Distributions. The Board shall determine profits available for distribution
and the amount, if any, to be distributed to the Member, and shall authorize and
distribute such amount when, as and if determined by the Board; provided,
however, that no distribution shall be made to the extent that the Board, in its
discretion, determines that any amount otherwise distributable should be
retained by the Company to pay, or to establish a reserve for the payment of,
any liability or obligation of the Company, whether liquidated, fixed,
contingent or otherwise.

10. Transfers. The Member may sell, assign, transfer, convey, gift, exchange or
otherwise dispose of any or all of its interest in the Company and, upon receipt
by the Company of a written agreement executed by the person or entity to whom
such interest is to be transferred agreeing to be bound by the terms of this
Agreement, such person shall be admitted as a member.

11. New Members. One or more new members may be admitted to the Company upon the
approval of the Board.

12. Indemnification. To the fullest extent permitted by applicable law, each
Covered Person (as defined below) shall be indemnified and held harmless by the
Company for and from any liabilities, demands, claims, actions or causes of
action, regulatory, legislative or judicial proceedings or investigations,
assessments, levies, judgments, fines, amounts paid in settlement, losses, fees,
penalties, damages, costs and expenses, including, without limitation,
reasonable attorneys’, accountants’, investigators’, and experts’ fees and
expenses and interest on any of the foregoing (collectively, “Damages”)
sustained or incurred by such Covered Person by reason of any act performed or
omitted by such Covered Person or by any other Covered Person in connection with
the affairs of the Company unless such act or omission constitutes fraud, gross
negligence or willful misconduct (the “Disabling Conduct”); provided, however,
that any indemnity under this Section 12 shall be provided out of and to the
extent of Company assets only, and neither the Member nor any Affiliate (as
defined below) of the Member shall have any personal liability on

 

4



--------------------------------------------------------------------------------

account thereof. The right of indemnification pursuant to this Section 12 shall
include the right of a Covered Person to have paid on his behalf, or be
reimbursed by the Company for, the reasonable expenses incurred by such Covered
Person with respect to any Damages, in each case in advance of a final
disposition of any action, suit or proceeding, including expenses incurred in
collecting such amounts from the Company; provided, however, that such Covered
Person shall have given a written undertaking to reimburse the Company in the
event it is subsequently determined that he, she or it is not entitled to such
indemnification. “Covered Person” means the Member and its Affiliates and the
Managers, directors, officers, shareholders, members, employees, representatives
and agents of the Company, the Member and their respective Affiliates, and any
person who was at any time in question such a person. “Affiliate” means, with
respect to any person, any other person that directly or indirectly, through one
or more intermediaries, Controls, is Controlled by, or is under common Control
with, the person in question, wherein “Control” means, in respect of any person,
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such person, whether through
ownership of voting securities, by contract or otherwise, and “Controlled by,”
“Controls” and “under common Control with” have the correlative meanings.

The right of any Covered Person to the indemnification provided herein (i) shall
be cumulative of, and in addition to, any and all rights to which such Covered
Person may otherwise be entitled by contract or as a matter of law or equity,
(ii) in the case of a Covered Person that is the Member, shall continue as to
such Covered Person after such Covered Person has ceased to be a Member, and
(iii) shall extend to such Covered Person’s successors, assigns and legal
representatives.

The termination of any action, suit or proceeding relating to or involving a
Covered Person by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that such Covered Person committed an act or omission that constitutes Disabling
Conduct.

For purposes of this Agreement, no action or failure to act on the part of any
Covered Person in connection with the management or conduct of the business and
affairs of such Covered Person and other activities of such Covered Person which
involve a conflict of interest with the Company, any other Person in which the
Company has a direct or indirect interest or any Member (or any of their
respective Affiliates) or in which such Covered Person realizes a profit or has
an interest shall constitute, per se, Disabling Conduct.

13. Exculpation. To the fullest extent permitted by applicable law, no Covered
Person shall be liable to the Company or any Member or any Affiliate of any
Member for any Damages incurred by reason of any act performed or omitted by
such Covered Person unless such act or omission constitutes Disabling Conduct.
In addition, no Covered Person shall be liable to the Company, any other Person
in which the Company has a direct or indirect interest or any Member (or any
Affiliate thereof) for any action taken or omitted to be taken by any other
Covered Person.

A Covered Person shall be fully protected in relying upon the records of the
Company and upon such information, opinions, reports or statements presented to
the Company by any Person (other than such Covered Person) as to matters the
Covered Person reasonably believes are within such other Person’s professional
or expert competence and who has been selected with reasonable care by or on
behalf of the Company, including information, opinions, reports or statements as
to the value and amount of the assets, liabilities, profits, losses, or any
other facts pertinent to the existence and amount of assets from which
distributions to the Member might properly be paid.

 

5



--------------------------------------------------------------------------------

The right of a Covered Person that is the Member to the exculpation provided in
this Section 13 shall continue as to such Covered Person after such Covered
Person has ceased to be a member of the Company.

14. Dissolution. The Company shall be dissolved and its affairs wound up upon
the determination of the Member or upon judicial dissolution of the Company
under Section 18-802 of the Act.

15. Certificates. Upon the Company’s issuance of Common Interests to any person
or entity, the Company may in its discretion issue one or more certificates in
the name of such person or entity evidencing the number of such Common Interests
being so issued. Certificates shall be executed on behalf of the Company by any
two officers. Initially the Common Interests shall be uncertificated.

16. Tax Treatment. Unless otherwise determined by the Member, the Company shall
be a disregarded entity for U.S. federal income tax purposes (as well as for any
analogous state or local tax purposes), and the Member and the Company shall
timely make any and all necessary elections and filings for the Company to be
treated as a disregarded entity for U.S. federal income tax purposes (as well as
for any analogous state or local tax purposes).

17. Amendments. This Agreement may be amended with the consent of the Board.

18. Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, such provision shall be ineffective to the extent
of such invalidity or unenforceability; provided, however, that the remaining
provisions will continue in full force without being impaired or invalidated in
any way unless such invalid or unenforceable provision or clause shall be so
significant as to materially affect the expectations of the Member regarding
this Agreement. Otherwise, any invalid or unenforceable provision shall be
replaced by the Member with a valid provision which most closely approximates
the intent and economic effect of the invalid or unenforceable provision.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of laws thereof that would require the application of
the law of another state.

[The rest of this page is intentionally blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first written above.

 

MEMBER: OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer WITHDRAWING MEMBER:

/s/ Daniel S. Och

Daniel S. Och

Signature Page to Second Amended and Restated Operating Agreement of

Och-Ziff Holding LLC



--------------------------------------------------------------------------------

SCHEDULE A

Officers

Chief Executive Officer:

Daniel S. Och

Chief Financial Officer:

Joel Frank

Executive Managing Directors:

Daniel S. Och

David Windreich

Joel Frank

Arnaud Achache

Massimo Bertoli

James-Keith (JK) Brown

Michael Cohen

Anthony Fobel

Kaushik Ghosh

Harold Kelly

Richard Lyon

Dan Manor

James O’Connor

Joshua Ross

Raaj Shah

Boaz Sidikaro

David Stonehill

Zoltan Varga

 

A-1